DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1, 3-5, 7, 9-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 6-9 of U.S. Patent No. 10,950,238. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in scope and thus encompass conflicting claims 1-18 of U.S. Patent No. 9,905,350.
As to claims 1, conflicting claim 6 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 3, conflicting claim 7 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 4, conflicting claim 7 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 5, conflicting claim 8 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 7, conflicting claim 8 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 9, conflicting claim 8 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claims 10-11, conflicting claim 9 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 12, conflicting claim 1 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 14, conflicting claim 2 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 15, conflicting claim 2 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 16, conflicting claim 2 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.
As to claim 17, conflicting claim 2 of the U.S. Patent No. 10,950,238 includes all the claimed limitations.



	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nandy (US Pub. 2019/0180740).
Regarding claim 1, Nandy discloses a speaker base (par.064 “loudspeakers of the voice-enable device 106”), comprising: 
a microphone array, configured to collect first audio signals (par.088 “the microphone 412 configured to receive sound….. may determine digital input signals for and utterance 112 of a user 104 …. implemented in an array”); 
5a digital signal processor (par.087 “a digital signal processing DSP chipset 402”), configured to: 
receive the first audio signals (par.064 “play next song”, “call my brother”), 
process the first audio signals to obtain first audio data (par.087), 
determine whether the first audio data comprises a wake-up word (par.018 “wake word”, par.027 “detecting a wake word”), and 
send an interrupt signal to a Bluetooth chip in response to the first audio data 10comprising the wake-up word (par.018 “a wake trigger…….The voice-enable device may proceed to capture, and stream audio data”); and 
the Bluetooth chip (par.096 “MCU chipset 404 may also include a voice-over BLE”), configured to: receive the first audio data in response to the interrupt signal and send the first audio data (par.027 “detecting a wake word, and transmit audio data represent the speech utterance to the user device”, fig. 1d element 108).  
Regarding claim 2, Nandy discloses 15the speaker base is capable of coupling to a speaker, the digital signal processor is further configured to receive the first audio signals in response to an instruction from the Bluetooth chip, and the Bluetooth chip is further configured to send the instruction to the digital signal processor in response to detecting that the speaker base is coupled to the speaker through the Bluetooth chip (fig.4 elements 422, 440, par.095).  
Regarding claim 3, Nandy discloses the Bluetooth chip is further configured to send the first audio data to a mobile terminal (fig.4 element 456, par.027).  
Regarding claims 4 and 14, Nandy discloses the Bluetooth chip is further configured to 25send the first audio data to a mobile terminal through a first profile (par.025 “audio data may be sent back and forth between the voice-enable device and the user device using certain protocols or profiles Bluetooth HFP for call audio data”).  
Regarding claims 5 and 15, Nandy discloses the first profile comprises a private remote mic profile RMP (par.027 “profiles, including the……HFP……..the HFP wireless connection in order to transmit call audio data representing the telephone call that was generated by the microphone of the voice-enable device”).  
Regarding claim 6, Nandy discloses the Bluetooth chip is further configured to receive response data of the first audio data from a mobile terminal (par.025 “audio data may be sent back and forth between the voice-enable device and the user device using certain protocols or profiles Bluetooth HFP for call audio data”).  
Regarding claims 7 and 16, Nandy discloses the Bluetooth chip is further configured to 5receive response data of the first audio data from a mobile terminal through a second profile (par.022 “indicated in the command to the voce-enabled device using …..Bluetooth A2DP”).  
Regarding claims 8 and 17, Nandy discloses the second profile comprises a standard advanced audio distribution profile A2DP (par.022 “indicated in the command to the voce-enabled device using …..Bluetooth A2DP”).    
Regarding claim 9, Nandy discloses the Bluetooth chip is further configured to compress the first audio data (par.023 “audio codecs used to compress and decompress digital audio data”).  
Regarding claim 12, Nandy discloses everything as claim 1 above.  More specifically, Nandy discloses first audio signals (par.064 “play next song”, “call my brother”, (par.088 “the microphone 412 configured to receive sound….. may determine digital input signals for and utterance 112 of a user 104”).
Regarding claim 13, Nandy discloses collecting the first audio signals in response to detecting that the speaker base is coupled to a speaker (par.064).
Regarding claim 20, Nandy discloses everything as claim 1 above.  More specifically, Nandy discloses a speaker, a speaker base, capable coupling to the speaker (par.028 “a vehicle loudspeaker”, fig.1C element 140). 

Allowable Subject Matter
Claims 10-11 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642